DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 23 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 June 2022was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the drawings of the motor" on lines 20 and 19, respectfully.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-7 and 18, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claims 10-16, they depend from Claim 9 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. US 20201/0336472.
Regarding Claims 1, 9, and 18, Bae taches a current modulation module (controller 150, fig. 1), comprising: 
a memory for storing instructions (refer to [0040]); and 
a processor for performing the instructions stored in the memory to (refer to [0040]): 
acquire a state of charge (SOC), of a battery (110, fig. 1) that supplies power to a motor (130, fig. 1 and the controller 150 can receive a voltage detection value VBAT obtained by detecting the voltage of the battery 110, refer to [0043]);
determine whether the state of charge (SOC) of the battery is greater than a first SOC threshold (second charging mode, is executed when the voltage or state of charge of the battery is higher than the reference voltage or the reference SOC, refer to [0025]), 
modulate a first current flowing into windings of the motor into an alternating current in the case that the SOC of the battery is greater than the first SOC threshold, so as to use heat generated by the alternating current flowing through at least one of the battery and the windings of the motor to heat the battery (the second charging mode is a mode in which a voltage level is converted through switching of switching elements of a voltage-boosting converter circuit implemented as the motor 130 and the inverter 120 and provided as charging power to the battery 110, refer to [0047]. As current is applied, the battery is inherently heated); and 
modulate a second current flowing into the windings of the motor into a direct current in the case that the SOC of the battery is less than or equals to the first SOC threshold (first charging mode, is executed when the voltage or state of charge of the battery is lower than a reference voltage, refer to [0025]), so as to use heat generated by the direct currentthe first charging mode is a mode in which DC charging power is directly provided to the battery 110 without a conversion process, refer to [0047] As current is applied, the battery is inherently heated).
Regarding Claims 2 and 11, Bae teaches all of the limitations of Claims 1 and 9 above and further teaches wherein the modulation of the second current flowing into the windings of the motor into the direct current when the SOC is less than or equal to the first SOC threshold particularly comprises: modulating the second current flowing from the battery into the windings of the motor into the direct current when the SOC is greater than a second SOC threshold and less than the first SOC threshold; and modulating the second current flowing from an external charging device into the windings of the motor into the direct current when the SOC is less than or equal to the second SOC threshold (refer to [0039] and [0047]).
Regarding Claims 3 and 12, Bae teaches all of the limitations of Claims 1 and 9 above, and further teaches wherein the modulation of the second current flowing into the windings of the motor into the direct current particularly comprises: controlling a target conduction switch in an inverter to be continuously in a conduction state, so as to modulate the second current into the direct current; wherein the inverter is connected to the windings of the motor, and wherein the target conduction switch comprises at least one upper bridge-arm switch unit and at least one lower bridge-arm switch unit, and the at least one upper bridge-arm switch unit and the at least one lower bridge-arm switch unit are located on different bridge-arms (refer to [0039] and [0047]).
Regarding Claim 10, Bae teaches all of the limitations of Claim 9 above and further teaches wherein the current modulation module is a controller for the motor (refer to [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 20201/0336472, in view of Nojima et al. US 2008/0072619.
Regarding Claims 4 and 13, Bae teaches all of the limitations of Claims 3 and 12 above, however is silent wherein the modulation of the second current flowing into the windings of the motor into the direct current further comprises: adjusting an angle between a stator magnetic field of the motor and a rotor magnetic field of the motor to zero.
Nojima teaches wherein the modulation of the second current flowing into the windings of the motor into the direct current further comprises: adjusting an angle between a stator magnetic field of the motor and a rotor magnetic field of the motor to zero (refer to [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Nojima with the battery heating system of Bae in order to maintain a smooth rotation of the rotor.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 20201/0336472, in view of Yamagami US 2015/0295514.
Regarding Claims 5 and 14, Bae teaches all of the limitations of Claims 3 and 12 above, however is silent wherein the control method further comprises: controlling a value of a current intensity of the direct current not to exceed a preset safe current; wherein when the value of the current intensity of the direct current is equal to the preset safe current, temperature of the target conduction switch is not greater than a preset upper temperature limit, and temperature of the windings of the motor is not greater than a preset insulation temperature.
Yamagami teaches wherein the control method further comprises: controlling a value of a current intensity of the direct current not to exceed a preset safe current; wherein when the value of the current intensity of the direct current is equal to the preset safe current, temperature of the target conduction switch is not greater than a preset upper temperature limit, and temperature of the windings of the motor is not greater than a preset insulation temperature (refer to [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Nojima with the battery heating system of Bae in order to provide thermal protection.

Allowable Subject Matter
Claims 6-7 and 15-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6 and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a battery heating system wherein controlling of a target conduction switch in an inverter to be continuously in a conduction state particularly comprises: obtaining a second current; extracting a quadrature-axis component of the second current and a direct-axis component of the second current; obtaining a modulation signal for the target conduction switch by using the quadrature-axis component, the direct-axis component, a given value of a quadrature-axis signal, and a given value of a direct-axis signal; wherein the given value of the quadrature-axis signal is equal to 0, and the given value of the direct-axis signal is determined according to a preset safe current.
Regarding Claims 7 and 16, they depend from Claims 6 and 15, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
15 July 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836